DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings received on 12/06/2021 are acceptable.

Election/Restrictions
Claims 1-6, 12, and 14-16 are allowable. Claims 7-11, and 13, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among Species I-VII, as set forth in the Office action mailed on 06/02/2021, is hereby withdrawn and claims 7-11, and 13 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Ramyar Farid (Reg. No. 46,692) on 12/23/2021.
The application has been amended as follows: 
Claim 7, line 3, please delete “exposed to” and insert therefor --exposed from--.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, a coil component, comprising: recesses respectively formed in both front and rear surfaces of the body opposing each other among the plurality of walls of the body and extending to the bottom surface of the body, wherein the recesses include internal walls and  lower ledge surfaces; first and second lead-out portions exposed from the internal walls and lower ledge surfaces; a shielding layer including a cap portion disposed on the top surface of the body and side wall portions respectively disposed on the plurality of walls of the body; and an insulating layer disposed between the body and the shielding layer and extending onto the lower ledge surfaces and the internal walls to cover the connection portions.
Claim 14 recites, inter alia, a coil component, comprising: recesses formed on side surfaces of the body and exposing the lead-out portions from internal walls and lower ledge surfaces of the recesses; a shielding layer disposed on a surface of the body other than the lower ledge surfaces and, internal walls; and an insulating layer disposed between the body and the shielding layer, wherein the external electrodes are formed along the internal walls and lower ledge surfaces, and wherein the insulating layer is formed to extend onto at least portions of the external electrodes.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837